                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  ARTEM ANDRIANUMEARISATA,
                                                  Case No. 1:20-cv-00547-DCN
         Plaintiff,
                                                  MEMORANDUM DECISION AND
  v.                                              ORDER

  GEM STATE STAFFING, IDAHO
  MILK PRODUCTS, and IDAHO
  HUMAN RIGHTS COMMISSION

         Defendants.

                                  I. INTRODUCTION

       Pending before the Court are Defendant Gem State Staffing’s (“GSS”) Motion to

Dismiss (Dkt. 31), Defendant Idaho Commission on Human Rights’ (“IHRC”) Motion to

Dismiss (Dkt. 30), and Defendant Idaho Milk Products’ (“IMP”) Motion to Dismiss (Dkt.

32). Plaintiff Artem Andrianumearisata filed responses to all three motions. Dkts. 34, 35,

37. Therefore, the motion is ripe for the Court’s consideration.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, the Court finds good cause to GRANT each of the

Defendants’ Motions.



MEMORANDUM DECISION AND ORDER - 1
                                  II. BACKGROUND

       On December 1, 2020, Andrianumearisata initiated the present lawsuit. Dkt. 1. GSS

filed a Motion for a More Definite Statement on January 6, 2021. Dkt. 8. While GSS’s

Motion was pending, IHRC and IMP both filed Motions to Dismiss. Dkts. 15, 19. In due

course, the Court granted GSS’s Motion for More Definite Statement (Dkt. 22) and

ordered Andrianumearisata to file an Amended Complaint in order to better apprise the

defendants of the facts and legal theories upon which the Complaint was founded. Id.

Andrianumearisata dutifully filed an Amended Complaint, although it closely mirrors the

initial Complaint. Dkt. 29.

       Andrianumearisata’s Amended Complaint is as difficult to decipher as his initial

Complaint. As far as the Court can tell, Andrianumearisata was employed by GSS during

the relevant timeframe. GSS assigned Andrianumearisata to work at IMP on a short-term

assignment. The initial Complaint and its attached documentation indicate that the incident

at issue in this case occurred on July 17, 2019, in the breakroom at IMP where a racial

epithet was directed towards Andrianumearisata. Dkt. 1-5. The incident appears to have

culminated in a physical altercation between Andrianumearisata and the person that uttered

the slur, after which Andrianumearisata was sent home. Id. Although Andrianumearisata’s

employment with GSS continued after the incident, the record indicates that he never

returned to IMP. Id. However, the Amended Complaint does suggest that, prior to the July

17, 2019 incident, Andrianumearisata requested that GSS reassign him from the IMP job

because of discrimination that had occurred there previously: “My employment was

restrained by the derogatory attacks of the racial slurs at multiple times . . . . On Monday


MEMORANDUM DECISION AND ORDER - 2
July the 15th after I reported a request to be assigned where equal employment

opportunities [are] affirmed, the GSS sent me back to the IMP.” Dkt. 29.

       Andrianumearisata later filed an administrative complaint with Defendant IHRC.

The IHRC’s Administrative Review and Commission Decision found that although there

was no dispute that the racial slur was used and “[a]n employer is liable for harassment by

a co-worker if it knew or should have known of the harassment and failed to take immediate

and appropriate corrective action,” Andrianumearisata “took matters into his own hands,”

and “did not allow GSS or IMP to take corrective action.” Id. Thus, the IHRC found no

probable cause that illegal discrimination had occurred and dismissed Andrianumearisata’s

claim. Id. The IHRC issued its Notice of Right to Sue on May 1, 2020. Dkt. 1-5, at 10.

       Andrianumearisata now brings various constitutional claims against GSS, IMP, and

the IHRC. Dkt. 29. Again, the Amended Complaint is only marginally more decipherable

than the initial Complaint and it remains almost impossible to discern what constitutional

violations Andrianumearisata asserts, the legal theory behind his claims, and what relief he

seeks. The Amended Complaint cites Article III of the Constitution along with the First,

Fourth, Ninth, Tenth, Thirteenth, and Fourteenth Amendments as the basis for the lawsuit.

Id. However, it fails to demonstrate how exactly the Defendants’ behavior violated those

provisions. The Amended Complaint also implies that Andrianumearisata was coerced into

signing and agreeing to the GSS Rules and Regulations, based on his “necessity to live

through employment.” Id. at 2. Andrianumearisata alleges that the contract abridges

various rights and “involuntarily makes a state of slavery.” Id. Notably, the contract

between GSS and Andrianumearisata provides that “any disputes arising out of


MEMORANDUM DECISION AND ORDER - 3
[Andrianumearisata’s] employment, including any claims of discrimination, harassment,

or wrongful termination that [Andrianumearisata] believe[s] [he] ha[s] against Gem State

Staffing and all other employment related issues . . . will be resolved by arbitration as [the]

sole remedy.” Dkt. 1-5, at 14.

        The relief that Andrianumearisata seeks is as nebulous as the rest of the Amended

Complaint. He merely requests the Court to “dissolve the boundaries of suffering [that the

Defendants] have secured and practiced the legislature which is injurious and deforming

in its act. [He] pursue[s] a resolution to find such legislature and practice Unconstitutional.”

Dkt. 29, at 3.

        On May 6, 2021, IHRC renewed1 its initial Motion to Dismiss (Dkt. 15), arguing—

among other things—that the Amended Complaint should be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6) because no discernable “basis in fact or law exists” for

the claims brought in the Amended Complaint and because Andrianumearisata had again

failed to state a cognizable claim. Dkt. 30.2 Likewise, GSS filed a Motion to Dismiss the

next day (Dkt. 31), arguing that the Amended Complaint failed to meet the pleading



1
  By filing his Amended Complaint, Andrianumearisata’s original complaint became moot. See Forsyth v.
Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.1997) (explaining that an “amended complaint supersedes the
original, the latter being treated thereafter as non-existent”). Accordingly, any motions to dismiss the
original complaint are, likewise, moot. See Anderson v. Bank of Am., N.A., No. 215CV00198EJLREB, 2016
WL 7494304, at *1 (D. Idaho Jan. 13, 2016) (“When a plaintiff file an amended complaint . . . the amended
complaint becomes the operative complaint and renders any pending motions to dismiss moot” (cleaned
up). That said, because Andrianumearisata’s Amended Complaint largely mirrors his original Complaint,
Defendants did not file brand new motions to dismiss, but simply renewed or supplemented their prior
motions. Under the circumstances, such a procedure was appropriate.
2
  Besides Rule 12(b)(6), the IHRC argues that the Amended Complaint should also be dismisses under
Rules 12(b)(1), (4), and (5). Dkt. 15. The Court agrees, as discussed below, that Rule 12(b)(1) is an
independent reason to dismiss the Amended Complaint with respect to the IHRC. The Court does not,
therefore, reach issues presented by Rules 12(b)(4) and (5).


MEMORANDUM DECISION AND ORDER - 4
standards set forth in Rule 8(a) and that the case should be dismissed pursuant to rule

12(b)(6). Dkt. 31-1.3 IMP followed with a supplement to its prior motion to dismiss on

May 10, 2021. Dkt. 32.4 Andrianumearisata responded to all three motions (Dkts. 34, 35,

37.) but, true to form, the responses were largely cryptic and unintelligible.

                                    III. LEGAL STANDARD

        A. Leave to Amend

        Where a plaintiff is proceeding pro se, the complaint must be liberally construed

and he must be given the benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir.2000). If dismissal is appropriate under Rule 12(b)(6), a court “should grant

leave to amend even if no request to amend the pleading was made, unless it determines

that the pleading could not possibly be cured by the allegation of other facts.” Ballinger

v. City of Oakland, 398 F. Supp. 3d 560, 567 (N.D. Cal. 2019) (quoting Lopez v. Smith,

203 F.3d 1122, 1130 (9th Cir. 2000)). While it is true that pro se litigants should be

liberally granted the opportunity to amend pleadings, “they are not entitled by law to

multiple opportunities.” Stamos v. Citrus Heights Police Dept., 2005 WL 3429312, at 1

(9th Cir. 2005) (internal citations omitted).




3
 GSS’s Motion argues that the in addition to Rule 12(b)(6), Rule 12(e) provides an independent basis for
dismissal. Dkt. 31-1. As discussed below, the Court agrees.
4
 IMP also raises Rules 12(b)(5) and 12(e). Dkt. 32. The Court agrees with respect to Rule 12(e) and does
not reach the Rule 12(b)(5) analysis.


MEMORANDUM DECISION AND ORDER - 5
       B. Rule 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a claim if the

plaintiff has “fail[ed] to state a claim upon which relief can be granted.” “A Rule 12(b)(6)

dismissal may be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of

sufficient facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (citation omitted). Federal Rule of Civil

Procedure 8(a)(2) requires a complaint to contain “a short and plain statement of the claim

showing that the pleader is entitled to relief,” in order to “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 554 (2007). “This is not an onerous burden.” Johnson, 534 F.3d at 1121. A

complaint “does not need detailed factual allegations,” but it must set forth “more than

labels and conclusions, and a formulaic recitation of the elements.” Twombly, 550 U.S. at

555. The complaint must also contain sufficient factual matter to “state a claim to relief

that is plausible on its face.” Id. at 570. In considering a Rule 12(b)(6) motion, the Court

must view the complaint in the light most favorable to the claimant and “accept[] all well-

pleaded factual allegations as true, as well as any reasonable inference drawn from them.”

Johnson, 534 F.3d at 1122.

       C. Sovereign Immunity and Rule 12(b)(1)

       States enjoy sovereign immunity, meaning that “an unconsenting State is immune

from suits brought in federal courts by her own citizens as well as by citizens of another

State.” Edelman v. Jordan, 415 U.S. 651, 662–63 (1974). A State can waive its sovereign

immunity and sometimes “Congress may abrogate it by appropriate legislation.” Virginia


MEMORANDUM DECISION AND ORDER - 6
Off. for Protec. and Advoc. v. Stewart, 563 U.S. 247, 253–54 (2011). If sovereign immunity

has not been waived or abrogated, the State cannot be sued in federal court. Id.

       The Ninth Circuit has held that although sovereign immunity is “quasi-jurisdictional

in nature, Rule 12(b)(1) is still a proper vehicle for invoking sovereign immunity from

suit.” Pistor v. Garcia, 791 F.3d 1104, 1111 (9th Cir. 2015). Of course, a Rule 12(b)(1)

motion challenges the Court’s subject matter jurisdiction. A lack of jurisdiction is

presumed unless the party asserting jurisdiction establishes that it exists. See Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Thus, the plaintiff bears the

burden of proof on a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction.

Sopcak v. Northern Mountain Helicopter Serv., 52 F.3d 817, 818 (9th Cir. 1995). If the

court determines that it does not have subject matter jurisdiction, it must dismiss the claim.

Fed. R. Civ. P. 12(h)(3).

                                      IV. ANALYSIS

    A. Rule 12(b)(6)

       Defendants argue that Andrianumearisata’s Amended Complaint fails to comply

with the provisions of Federal Rule of Civil Procedure 8(a) and should, therefore, be

dismissed pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be

granted. The Court agrees. While the Amended Complaint references alleged

discriminatory treatment, it fails to assert a cogent basis for the Court’s jurisdiction as

required by Rule 8(a)(1). Moreover, even when construed in the most generous possible

light, the Amended Complaint does not contain a statement of the claim that gives the

Defendants “fair notice of what the . . . claim is and the grounds upon which it rests,” as


MEMORANDUM DECISION AND ORDER - 7
required by Rule 8(a)(2). Twombly, 550 U.S. at 555. Finally, the Amended Complaint does

not specify the relief sought as required by Rule 8(a)(3).

        Although the Amended Complaint contains a section entitled “Jurisdiction,” that

section fails to establish an intelligible basis for the Court’s jurisdiction. Instead, the section

first declares that the “Plaintiff states [that] the jurisdiction of the Court [is] based on” a

list of short and disjointed excerpts from various constitutional amendments, ranging from

the First to the Fourteenth. Dkt. 29, at 2. In equally confusing fashion, the section goes on

to say that the “Plaintiff states the notice of a right to sue from U.S. Equal Employment

Opportunity Commission.” Id. 5 Even construing the Amended Complaint in the most

liberal manner possible, the Court cannot rationalize how either statement possibly

establishes the Court’s jurisdiction.

        Similarly, the Amended Complaint includes a section entitled “Statement of Claim,”

but it hardly provides “a short and plain statement of the claim showing that the pleader is

entitled to relief” as required by Rule 8(a)(2). Id. To the contrary, the section is a vague

and convoluted assortment of allegations, none of which are framed in a cognizable legal

theory. Id.6 Indeed, it is only possible to begin to understand the claims by reference to the

IHRC’s Administrative Review and Commission Decision (Dkt. 1-5), which contained a



5
  The IHRC’s Notice of Right to Sue (Dkt. 1-5, at 10) and the EEOC’s Notice of Suit (Dkt. 1-6) indicate
satisfaction of Andrianumearisata’s administrative duties prior to filing a federal lawsuit, but neither
document confers jurisdiction on the Court.
6
  The allegations range broadly. For example, Andrianumearisata first asserts that the Defendants violated
all of the “constitutional rights” that he listed in the “Jurisdiction” section of the Amended Complaint. He
then argues that he was coerced to sign his contract with GSS (Dkt. 1-5) “based on necessity to live through
employment” and that the contract amounts to a “state of slavery.” See generally Dkt. 29.


MEMORANDUM DECISION AND ORDER - 8
more clear explanation of the events at issue in the case. Even with the benefit of the

IHRC’s Decision, the Court cannot identify a cognizable legal theory under which

Andrianumearisata brings the present claims.

    Likewise, the final section of the Amended Complaint, entitled “Relief” fails to meet

the requirement that the complaint make a “demand for the relief sought” as set forth in

Rule 8(a)(3). Instead of specifying the relief sought against any of the parties, the

Amendment Complaint amorphously asks the Court to “dissolve boundaries of suffering,

specifically that Gem State Staffing, Idaho Milk Products and Idaho Human Rights

Commission, have secured and practiced the legislature which is injurious and deforming

in its act. I pursue a resolution to find such legislature and practice Unconstitutional.” Dkt.

29, at 3. Simply put, it is unclear what Andrianumearisata is asking of the Court. As such,

the Amended Complaint fails to satisfy the requirements set forth in all three subsections

of Rule 8(a), and the Amended Complaint is subject to dismissal pursuant to the

Defendants’ Rule 12(b)(6) Motions.

    B. Sovereign Immunity and Rule 12(b)(1)

    The IHRC also argues, and the Court again agrees, that Andrianumearisata’s claims

against it specifically are barred on sovereign immunity grounds. Courts in this District

have already considered claims against the IHRC and dismissed the claims due to Eleventh

Amendment immunity. See, e.g, Bass v. Moore, CV-05-182-S-BLW, 2005 WL 8165574

(D. Idaho 2005) (holding that because “Eleventh Amendment immunity is applicable [to

the IHRC], the Court lacks subject matter jurisdiction.”). There is no indication that the

State of Idaho has consented to be sued or that the State’s sovereign immunity has been


MEMORANDUM DECISION AND ORDER - 9
abrogated here. To the extent that Idaho Code § 67-5270 creates a right to judicial review

of state agency actions and orders, it does so in state court. See Idaho Code Ann. § 67-5272

(West 2021) (stating that “proceedings for review or declaratory judgment are instituted by

filing a petition in the district court of the county in which . . .”). Because the Ninth Circuit

has held that Rule 12(b)(1) is a “proper vehicle” for invoking sovereign immunity, the

Court also dismisses the claims with respect to IHRC under ruler 12(b)(1). Pistor, 791 F.3d

at 1111.

    C. Rule 12(b)(e)

    Finally, GSS (Dkt. 31-1) and IMP (Dkt. 32) assert that the Amended Complaint should

be dismissed under Rule 12(e), which provides, in relevant part, that “[i]f the court orders

a more definite statement and the order is not obeyed within 14 days after notice of the

order or within the time the court sets, the court may strike the pleading or issue any other

appropriate order.” Fed. R. Civ. P. 12(e). Once again, the Court agrees. The Court ordered

Andrianumearisata to file an Amended Complaint that complies with Rule 8. Dkt. 22. The

Court stipulated that “[f]ailure to file an Amended Complaint may result in dismissal of

Andrianumearisata’s claims against GSS without further notice pursuant to Federal Rule

of Procedure 12(e).” Id.

    Although the Amended Complaint was timely submitted, it was nearly identical in

form and substance to the initial Complaint and did not comply with Rule 8(a) any more

so than the initial Complaint. As such, the Courts’ Order was not obeyed and the Court is

at liberty to issue any other “appropriate order.” Under these circumstances, dismissal is

warranted.


MEMORANDUM DECISION AND ORDER - 10
    D. Leave to Amend

    As outlined above, the Court is required to freely grant leave to amend, especially to a

pro se plaintiff, when it appears that the deficiencies in the pleading may be cured by

amendment. However, even a pro se plaintiff is not necessarily entitled to multiple

opportunities to amend. See, e.g., Isbelle v. Denney, 2020 WL 2841886 (D. Idaho, 2020)

(denying a pro se litigant multiple opportunities to amend). Andrianumearisata was given

an opportunity to amend via the Court’s ruling on GSS’s Motion for More Definite

Statement (Dkt. 22), but the Amended Complaint failed to cure the litany of deficiencies

in the initial Complaint. Still, the Court is sympathetic to Andrianumearisata’s pro se status

and will grant him leave to amend once more. If Andrianumearisata chooses to amend, the

Second Amended Complaint must fully comply with the threshold pleading standards set

forth in Federal Rule of Procedure 8 and must adequately address the concerns addressed

in this decision. If the Second Amended Complaint fails to do so, all claims will be

dismissed with prejudice.

    Leave to amend the Amended Complaint does not apply to the claim against IHRC

because that is not a claim that can be cured by amendment. It fails as a matter of law.

                                        V. ORDER

Therefore, the Court HEREBY ORDERS:

       1. GSS’s Motion to Dismiss (Dkt. 31) is GRANTED.

       2. IHRC’s Motion to Dismiss (Dkts. 15, 30) is GRANTED.

       3. IMP’s Motion to Dismiss (Dkt. 19) is GRANTED

       4. Andrianumearisata’s Amended Complaint (Dkt. 29) is DISMISSED


MEMORANDUM DECISION AND ORDER - 11
       WITHOUT PREJUDICE and leave to amend is granted as to all claims except

       the claim against IHRC.


                                         DATED: June 30, 2021


                                         _________________________
                                         David C. Nye
                                         Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
